UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT
                            __________________

                                No. 98-20971
                              Summary Calendar
                             __________________

                             JOSE JESUS PARDO,

                                                   Petitioner-Appellant,

                                   versus

                      GARY L. JOHNSON, DIRECTOR,
                TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                        INSTITUTIONAL DIVISION,

                                             Respondent-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-97-CV-3068)
_________________________________________________________________
                           March 1, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:1

     Jose    Jesus   Pardo    (Texas   prisoner   #626222)   contests   the

dismissal of his 28 U.S.C. § 2254 petition as time-barred under the

one-year limitations period of the Antiterrorism and Effective

Death Penalty Act (AEDPA), 28 U.S.C. § 2244(d).        Pardo was granted

a certificate of appealability (COA) on the following issue:

whether, in the light of the doctrine of equitable tolling, the

district court properly dismissed the petition as time-barred.2

     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
         2
       In his principal brief, Pardo presents the merits of his
constitutional claims. Those claims exceed his COA. See Lackey v.
Johnson, 116 F.3d 149, 151-52 (5th Cir. 1997). In any event, we
lack jurisdiction to consider them, because the district court did
     Pardo contends that such tolling should apply, because:       a

prison transfer prevented him from receiving notice that his prior

filed § 2254 petition, that he believed was still pending, had been

dismissed without prejudice in January 1995; the district court

failed to resend copies of its dismissal order and judgment after

receiving his change-of-address notice; he did not learn about the

dismissal until he received a copy of the district court’s docket

sheet in response to his July 1997 letter of inquiry; and he filed

his second petition shortly thereafter.

     The record reflects that, after Pardo’s first petition was

dismissed without prejudice, the district court clerk attempted to

send him copies of the order of dismissal and final judgment.    That

attempt proved unsuccessful, because the clerk had not received

Pardo’s   change-of-address   notice.   Shortly   thereafter,   Pardo

inquired by letter to the district court about the status of his

case and requested the appointment of counsel.       Although Pardo

received no response, he waited approximately 26 months before he

sent a second letter in July 1997 and learned that his first

petition had been dismissed.      The one-year grace period within



not address them as an alternative to its procedural holding. See
Whitehead v. Johnson, 157 F.3d 384, 387-88 (5th Cir. 1998).
     For the first time in his reply brief, Pardo raises two new
issues regarding the timeliness of his § 2254 petition.       Those
issues, one of which involves equitable tolling and the other of
which involves an unconstitutional state impediment, are both based
on the failure of his prison law library to receive a copy of AEDPA
until 14 April 1997.     Because those issues were not raised in
Pardo’s initial COA application and because they are raised for the
first time in his reply brief, they are not properly before us.
See Lackey, 116 F.3d at 151-52; Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993).

                                - 2 -
which Pardo could have filed a timely § 2254 petition expired in

April 1997, toward the end of that 26-month period.    See Flanagan

v. Johnson, 154 F.3d 196, 199-200, 202 (5th Cir. 1998)(§ 2254

petitioners whose convictions became final prior to the AEDPA’s

effective date had until 24 April 1997 to seek federal habeas

relief).

     Pardo offers no explanation why he waited 26 months before

taking further action to learn about the status of his first

petition.   In order to be entitled to equitable tolling, he had to

pursue habeas relief diligently.   See Coleman v. Johnson, 184 F.3d
398, 403 (5th Cir. 1999).    He failed to do so.   Accordingly, the

district court did not abuse its discretion in refusing to apply

equitable tolling.   See id.; Ott v. Johnson, 192 F.3d 510, 513 (5th

Cir. 1999).

                                                        AFFIRMED




                               - 3 -